It is ordered and adjudged by this court that the judgment of the said circuit court be and the same hereby is reversed for the reason that the record before the circuit court did not show that the probate court had not denied administration to the defendants in error for cause. And this court proceeding to render the judgment which said circuit court should have rendered, it is considered and adjudged that the judgment of the court of common pleas be and it hereby is affirmed.
Shatjck, C. J., Price, Spear and Davis, JJ., concur.